Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Applicant’s election without traverse of claims 1-24 in the reply filed on 6/15/2022 is acknowledged. Claims 25-29 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “wherein . . . layer” on lines 10-13 is unclear and confusing, as such indefinite. For example, what are the “width direction”, “one side”, “coil pattern” are and how this recitation is read on the preferred embodiment. Insofar as understood, no such layers, direction sides and pattern are seen on the drawings. The same is true for claim 12.
In claim 3, the recitation “the other surface” lacks clear antecedent basis. It is unclear 
 what is meant by reciting “on the other . . . substrate” on lines 3-6.
        The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 15-20, 21 and 24  are rejected under 35 USC 102 (a((2) as being anticipated by Jeong et al (US 2016/0217907).  
Regarding to claim 1, Jeong  discloses the coil as shown on Figures 1-4 comprising: 
-a support substrate (20); 
-5a coil portion including a first conductive layer (61)  being in contact with one surface of the support substrate (20) , and a second conductive layer (62) disposed on the first conductive layer (61) to be spaced apart from the one surface of the support substrate (20) ; and
 -10a body (50) including the support substrate and the coil portion embedded in the body, 
wherein one side (top) of the first conductive layer (61) is closer to a center of the second conductive layer (62) in a width direction of a coil pattern of the coil portion than one side (top) of the second 15conductive layer (62), see Figures 3-4.  
Regarding to claim 2,  wherein a ratio of a distance from the one side of the second conductive layer (62) to the one side of the first conductive layer (61), with respect to a 20width of the second conductive layer (62), is greater than 0.1 and less than 0.45, see Figure 4.  
Regarding to claim 3,  wherein the one side  of the first conductive layer (61) is closer to the center of the 25second conductive layer (62) in the width direction, on the other DB1/ 113428562.1 Page 36surface of the first conductive layer (61) contacting the second conductive layer (62)  than on one surface of the first conductive layer (61) contacting the support substrate (20), see Figure 4.  
Regarding to claim 54, wherein on the one surface of the first conductive layer, the one side of the first conductive layer is disposed outside of the one side of the second conductive layer.  
Regarding to claim 105, wherein a ratio of a width of the first conductive layer (61) to a width of the top of the second conductive layer (62) is greater than 0.1 and less than 1.  
Regarding to claims 9 and 19,  wherein the first conductive layer and the second conductive layer comprise different metals, see the paragraph 0055.  
Regarding to claims 1011 and 21, wherein a portion of the one surface of the support substrate (20), on which two adjacent turns of coil patterns of the coil portion and a portion between the two adjacent turns are disposed, is flat, see Figures 3-4.
Regarding to claim 15,  wherein:
-an insulating film (30) disposed in a first space between a 5portion of the second conductive layer (62) of one of the plurality of turns and the one surface of the support substrate (20). See Figure 3,
Regarding to claim 16,  wherein the insulating film (30) extends in a second space between another 10portion of the second conductive layer of another of the plurality of turns and the one surface of the support substrate (20).  
Regarding to claim 17, wherein the insulating film (30) is in contact with the one surface of the support 15substrate.  
Regarding to claim 18, wherein the insulating film (30) extends on a side surface of the second conductive layer of the one of the plurality of turns.  
Regarding to claim 24, wherein the insulating film (30) is in contact with a side surface of the first conductive layer (61).



                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 12, 14 and 20  are rejected under 35 USC 103 as being unpatentable over Jeong et al (US 2016/0217907).  
         Jeong et al  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the coil 15portion has a planar spiral shape having a plurality of turns, wherein an aspect ratio (A/R) of the plurality of turns is 6 or more as called for claim 6 and 12.  
- wherein a distance 20between adjacent turns among the plurality of turns is 8micro-m or more and 15micro-m or less as call for claims 7 and 13.
-wherein the plurality of turns have a width of 25micro-m or more and a thickness of 200micro-m 25or more as called for claim 8.  
-wherein the first conductive layer comprises molybdenum (Mo) , and the second conductive layer comprises copper (Cu) as combined in claims 10 and 20.  
 However, a skilled artisan realizes that the physical dimension of the coil and the turn such as the aspect ratio or the material determines  the inductance and the Dc resistance of the coil, see the paragraph 0041. Thus, selecting the optimum physical dimension of the coil and the turn of the device of Jeong et al  as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Jeong et al is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the dimension and the material for the coil and the turn of Jeong et al as claimed for the purpose of proving optimum inductance and DC resistance.
Regarding to claim 14, wherein a portion 15of the one surface of the support substrate (20), on which two adjacent turns of the plurality of turns of the coil patterns and a portion between the two adjacent turns are disposed, is flat, see Figures 3-4.  

Allowable Subject Matter
          Claim 13 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein an area of 10one surface  of the first conductive layer  contacting the support substrate is larger than an area of the other surface (top) of the first conductive layer contacting the second conductive layer as combined in claim 13.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842